DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 13, 16, 17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2004/0002200.   The improvement comprises supplying, while keeping the silicon substrate in the oxidation temperature, with an oxidation pressure Po in the range of 1 x 10-8 to 1 x 10-4 mbar in the vacuum chamber, molecular oxygen O2 into the vacuum chamber with an oxygen dose Do in the range of 0.1 to 1000 Langmuir (L); whereby at least part of the molecular oxygen supplied into the vacuum chamber is adsorbed onto the deposition surface and diffuses into the silicon substrate, and a crystalline silicon oxide layer with a thickness of at least two molecular layers is formed within the silicon substrate, between a crystalline silicon base layer and a crystalline silicon top layer. 
	In re claim 13, it is a product-by-process claim with the novel processing steps as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments and amendments, submitted on 4/29/22, have been fully considered and are persuasive.  The rejections, as set forth in the previous office action, have been withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
May 3, 2022



/HSIEN MING LEE/